Citation Nr: 0031096	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-11 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the RO.  A 
videoconference hearing before Iris S. Sherman, who is a 
member of the Board designated by the Chairman of the Board 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(a) 
(Supp. 2000), was held in October 2000.   

By Statement in Support of Claim dated in June 1999, the 
veteran raised the additional issues of entitlement to 
service connection for right knee, left knee, right ankle and 
right index finger disabilities.  By letter dated in May 
2000, the veteran was informed that the VA could not help him 
collect evidence to support his claim until a well-grounded 
claim was submitted.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the RO 
should revisit these additional issues.


REMAND

At the videoconference hearing in October 2000, the veteran 
testified that he had chronic problems with his neck ever 
since an automobile accident during service.  The veteran 
reported that he did not seek any medical attention for his 
neck problems after service because he did not have insurance 
or sufficient funds to pay for medical services.  The veteran 
testified that his neck problems worsened following an 
automobile accident in November 1995, and that he sought 
medical attention about three days after the accident.  The 
veteran reported that he is unemployable now primarily 
because of his neck disability, and that he is receiving 
Social Security disability.  

The service medical records show that the veteran suffered 
abrasions of the head and face in an automobile accident in 
July 1981.  A private x-ray report at that time showed a 
possible small, nondisplaced fracture of the spinous process 
at C6.  In a statement received in October 1999, R. J. 
DeFiore, M.D., opined that it was possible that the veteran's 
neck injury in service could have initiated the process of 
disc degeneration in the cervical spine resulting in the 
veteran's present condition.  

Current criteria provide that the Secretary shall provide a 
medical examination when such examination may substantiate 
entitlement of the benefits.  Veteran's Claims Assistance Act 
of 2000, Pub. L No. 106-475, § 2, 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C. § 5107).  In view of the neck 
findings in service and the opinion of Dr. DeFiore, there is 
a reasonable possibility that providing such examination 
would aid in substantiating the veteran's claim.  Therefore, 
it is necessary to assist the veteran in developing his claim 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
cervical spine problems since November 
1995.  Of particular interest are all 
medical records immediately following the 
November 1995 accident, including any 
records from Onslow Memorial Hospital in 
Jacksonville, NC.  Based on his response, 
the RO should attempt to obtain copies of 
all such records from the identified 
treatment sources and associate them with 
the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology and, if possible, date of onset 
of the veteran's cervical spine 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review in order that he 
or she may review pertinent aspects of 
the veteran's medical history.  The 
examiner should offer a diagnosis for any 
existing cervical disability and provide 
an opinion as to whether it is at least 
as likely as not that each current 
cervical spine disability had its onset 
in service or is otherwise related to the 
automobile accident in service.  In 
formulating a response, the physician 
should utilize the phrase underlined 
above which sets forth the standard of 
proof necessary to grant a claim.  The 
physician should provide a complete 
rationale for all opinions offered.  If 
the physician is unable to make any 
determination, she/he should so state and 
indicate the reasons.  The examiner 
should comment on the opinion expressed 
by Dr. DeFiore, and indicate whether she 
or he agrees or disagrees with that 
opinion.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

3.  Following completion of the 
foregoing, the RO must determine whether 
the examiner has responded to all 
questions posed.  If the report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
The RO should also ensure that all  
development was conducted and completed 
in accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  
4.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter 
notifying him of the date and place of 
the examination and the address to which 
the letter was sent should be included in 
the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 6 -


